Citation Nr: 1338741	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  13-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from November 1950 to September 1952 and from June 1953 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal arose from a formal application for TDIU benefits (VA Form 21-8940) received in November 2011.  At the time, the Veteran's service connected disabilities were coronary artery disease, evaluated as 60 percent disabling; thoracolumbar kyphosis, evaluated as 20 percent disabling;  diabetes mellitus, evaluated as 20 percent disabling; chronic cervical strain, evaluated as 10 percent disabling; residuals of right clavicle fracture, evaluated as 10 percent disabling; residual of left inguinal hernia repair, evaluated as 10 percent disabling; peripheral neuropathy of the right and left lower extremities, each evaluated as 10 percent disabling; and erectile dysfunction, rated as non-compensably disabling (0 percent).  His combined disability evaluation was 90 percent.  

Following examination in May 2011, with a February 2012 addendum, the TDIU claim was denied in April 2012.  The Veteran appealed that decision.  Subsequently, the Veteran was granted a 100 percent schedular evaluation for his coronary artery disease, effective from November 2012.  He also was granted special monthly compensation as housebound, effective from November 2012.  He has continued the appeal of the TDIU issue for the period prior to November 2012.  

As mentioned, the Veteran was examined for VA purposes in May 2011, and an addendum obtained from a different person in February 2012.  These reports, however, appear to contain some inconsistencies with the 2011 examiner noting that the Veteran would be unable to sit more than 10 minutes and could not perform his former employment as a security guard, yet the 2012 opinion concluding that the Veteran would be able to perform sedentary or light work.  This should be clarified.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Refer the file to a person with appropriate expertise, if possible a VA vocational specialist, to determine the impact of the Veteran's service-connected disabilities on his ability to work for the period prior to November 2012.   After reviewing the record, and noting the opinions provided in May 2011 and February 2012, the reviewer should provide his or her own conclusions as to whether without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that prior to November 2012, any of the Veteran's service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation in light of his education, training, and work history. The reasons for the opinions expressed should be set forth.  If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

2.  Adjudicate the issue of entitlement to TDIU prior to November 2012.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


